         Case 1:19-cv-10023-KPF Document 151 Filed 06/29/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETROLEOS DE VENEZUELA, S.A. , PDVSA
 PETROLEO, S.A. , and PDV HOLDING, INC. ,

        Plaintiffs and Counterclaim Defendants,
                                                           No. 19 Civ. 10023 (KPF)
        - against -

 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


         SUPPLEMENTAL DECLARATION OF CHRISTOPHER J. CLARK
     IN OPPOSITION TO PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT

CHRISTOPHER J. CLARK hereby declares, pursuant to 28 U.S.C. § 1746:

               1.     I am an attorney admitted to practice in this Court and a member of the

law firm of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022-4834.

I am counsel for Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

"Trustee") and GLAS Americas LLC (the "Collateral Agent"), in their respective capacity as

Trustee and Collateral Agent, under the Indenture dated October 27, 2016, and the Pledge and

Security Agreement dated October 28, 2016, governing PDVSA's Senior Secured Notes due

2020, in the above-captioned case. I submit this declaration to place before the Court certain

documents referred to in the accompanying Memorandum of Law in Opposition to Plaintiffs'

Motion for Summary Judgment filed in this action on June 29, 2020.

               2.     Attached as Exhibit 384 is a true and correct copy of the webpage

"Momentos decisivos en la Historia del Congreso venezolano (1830-1999) [Decisive moments

in the history of the Venezuelan Congress (1830-1999)] ," published by the Venezuelan National
         Case 1:19-cv-10023-KPF Document 151 Filed 06/29/20 Page 2 of 4



Assembly on its website, in its original Spanish text, and a certified translation of the relevant

portions thereof.

               3.      Attached as Exhibit 385 is a true and correct copy of the Brief for the

United States as Amicus Curiae, filed in Allied Bank International, Etc. v. Banco Credito

Agricola de Cartago, et al., No. 83-7714 (2d Cir. July 30, 1984).

               4.      Attached as Exhibit 386 is a true and correct copy of an article titled "PDV

Chief: Bond Swap Has Become 'Political Issue,"' by Paul Sampson, published by Oil Daily,

dated October 12, 2016.

               5.      Attached as Exhibit 3 87 is a true and correct copy of an excerpt from the

Annual Report (Form 18-K) for the year ended December 31, 2015, filed by the Bolivarian

Republic ofVenezuela.

               6.      Attached as Exhibit 388 is a true and correct copy of a statement by the

National Security Council titled "Statement from National Security Advisor Ambassador John

Bolton on Venezuela," dated January 11, 2019.

               7.      Attached as Exhibit 389 is a true and correct copy of the text of the

presentation "Transition from Democracy to Tyranny Through the Fraudulent Use of Democratic

Institutions: The Case of Venezuela," by Allan R. Brewer-Carias, given at the Clough Center for

the Study of Constitutional Democracy, Boston College, Boston, Massachusetts, on

September 25 , 2018.

               8.      Attached as Exhibit 390 is a true and correct copy of the Declaration of

Luis A. Pacheco, filed in Crystal/ex International Corp. v. Bolivarian Republic of Venezuela,

No. 17-mc-00151-LPS (D. Del. June 17, 2020), ECF No. 185.




                                                  2
         Case 1:19-cv-10023-KPF Document 151 Filed 06/29/20 Page 3 of 4



                9.      Attached as Exhibit 391 is a true and correct copy of the Expert

Declaration of Allan R. Brewer-Carias, Crystal/ex International Corp. v. Bolivarian Republic of

Venezuela , No. 17-mc-00151-LPS (D. Del. June 17, 2020), ECF No. 187.

                10.     Attached as Exhibit 392 is a true and correct copy of the tweet from

@ignandez posted on or about June 18, 2020 at 7:19 p.m. , and the attached resignation letter

from Jose Ignacio Hernandez G. to Juan Guaid6, dated May 28, 2020, in their original Spanish

text, and certified translations thereof.

                11.     Attached as Exhibit 393 is a true and correct copy of an excerpt from

"Doctrina de la Procuraduria de la Republica 2006-2007 [Doctrine of the General Prosecutor's

Office of the Republic 2006-2007]," in its original Spanish text, and a certified translation of the

relevant portions thereof.

                12.     Attached as Exhibit 394 is a true and correct copy of a document produced

with bates beginning PDVHCITG00002583.

                13.     Attached as Exhibit 395 is a true and correct copy of a document produced

with bates beginning PDVHCITG00002696.

                14.     Attached as Exhibit 396 is a true and correct copy of an article titled

"Morales: 'La division de poderes debilita al Estado' [Morales: 'The division of powers weakens

the State'] ," published by El Universal, dated June 24, 2012, in its original Spanish text, and a

certified translation thereof.

                15.     Attached as Exhibit 397 is a true and correct copy of Defendants' First

Request for the Production of Documents, from Petr6leos de Venezuela, S.A. v. MUFG Union

Bank, NA. , No. 1:19-cv-10023-KPF (S.D.N.Y. Nov. 25 , 2019).




                                                  3
         Case 1:19-cv-10023-KPF Document 151 Filed 06/29/20 Page 4 of 4



Dated:       June 29' 2020
             New York, New York



                                              .
                                           Chnstop h er J· Clark




                                       4
